Citation Nr: 1031643	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-37 375	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Evaluation of post traumatic stress disorder (PTSD), rated as 
50 percent disabling prior to August 21, 2009.

2.  Evaluation of PTSD, rated as 70 percent disabling from to 
August 21, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION


The appellant served on active duty from August 1974 to October 
1977 and from November 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2009, this case was before the Board.  At that time, the 
Board granted service connection for hearing loss disability and 
a 50 percent evaluation for PTSD for the period prior to August 
24, 2005.  The Board remanded the issues of an evaluation greater 
than 50 percent for PTSD and entitlement to a total rating based 
on individual unemployability (TDIU).

While in remand status, the claim for TDIU was granted, effective 
August 21, 2009.  As the benefit sought on appeal has been 
granted, this issue is no longer before the Board.  With regard 
to the PTSD claim, the RO assigned a 50 percent evaluation from 
August 5, 2004, and a 70 percent evaluation from August 21, 2009.  
Therefore, the Board has recharacterized the issues to more 
accurately reflect those matters remaining.


FINDINGS OF FACT

1.	The appellant in this case served on active duty from 
August 1974 to October 1977.

2.	On August 11, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant [, through his/her authorized 
representative,] has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


